                                      Case 18-13457-RAM              Doc 79         Filed 01/06/21        Page 1 of 3
                                 UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                              www.flsb.uscourts.gov
                                                  CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                               Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■                 Fifth                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Ronald Lord                                      JOINT DEBTOR: Marianne Lord                          CASE NO.: 18-13457-RAM
SS#: xxx-xx- 9054                                          SS#: xxx-xx-1432
I.          NOTICES
            To Debtors:          Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                 and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                 Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                 filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:        Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                 be reduced, modified or eliminated.
            To All Parties:      The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                 box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                     Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                     Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                              ■     Included             Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,441.75            for months    1    to 32 ;

                   2.   $10,081.83           for months 33 to 33 ;

                   3.   $55.00               for months 34 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                               NONE       PRO BONO
        Total Fees:              $7,288.20            Total Paid:           $2,200.00            Balance Due:           $5,088.20
        Payable              $45.31          /month (Months 1       to 32 )
        Payable             $3,638.20        /month (Months 33 to 33 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 Attorney's fee through confirmation; $150.00 Expenses through confirmation
        $3,500.00 Post-confirmation Attorney's fees; $138.20 Post-confirmation expenses
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                    NONE
           [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Kondaur Capital Corp., formerly Nationstar Mortgage LLC d/b/a Mr. Cooper formerly Federal National Mortgage
                      Association ("Fannie Mae") c/o Seterus Inc. as the Authorized Subservicer
              Address: 333 South Anita Drive               Arrearage/ Payoff on Petition Date   POC: $39,400.41; Post Petition Fees: $850.00 = $40,250.41
                       Suite 400
                                                           Arrears Payment (Cure)                         $555.03       /month (Months    1    to 32 )
                       Orange, CA 92868
                                                           Regular Payment (Maintain)                    $1,493.46      /month (Months    1    to 32 )
LF-31 (rev. 10/3/17)                                                      Page 1 of 3
                                        Case 18-13457-RAM                  Doc 79           Filed 01/06/21           Page 2 of 3
                                                                               Debtor(s): Ronald Lord, Marianne Lord                 Case number: 18-13457-RAM
         Last 4 Digits of                 7040
        Other:             See Non-standard Plan Provisions

         ■   Real Property                                                               Check one below for Real Property:
                 ■ Principal      Residence                                               ■     Escrow is included in the regular payments
                       Other Real Property                                                      The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         8440 SW 34th Terrace, Miami, Florida 33155

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                           ■   NONE
             C. LIEN AVOIDANCE                   ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                               ■   NONE
             B. INTERNAL REVENUE SERVICE:                          ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                            ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $184.86           /month (Months    1       to 32 )
                       Pay        $5,435.45          /month (Months 33         to 33 )
                       Pay         $49.50            /month (Months 34         to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                       ■   NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                               NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.        NON-STANDARD PLAN PROVISIONS                 NONE
             ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
               Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

LF-31 (rev. 10/3/17)                                                              Page 2 of 3
                                 Case 18-13457-RAM              Doc 79          Filed 01/06/21      Page 3 of 3
                                                                   Debtor(s): Ronald Lord, Marianne Lord          Case number: 18-13457-RAM

                 The debtors will modify the plan to provide for the distribution of funds recovered from their pending
                 lawsuit which are not exempt to the unsecured creditors.

                 On July 29, 2020 (month 28 of the Plan), the Debtors satisfied the indebtedness to Kondaur Capital Corp.,
                 formerly Nationstar Mortgage LLC d/b/a Mr. Cooper formerly Federal National Mortgage Association
                 ("Fannie Mae") c/o Seterus Inc. as the Authorized Subservicer. The Creditor filed a Satisfaction of
                 Mortgage on August 20, 2020.

                  Mortgage Modification Mediation


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.



  /s/ Ronald Lord                       Debtor      January 6, 2021             /s/ Marianne Lord          Joint Debtor   January 6, 2021
  Ronald Lord                                              Date                 Marianne Lord                                    Date



   /s/ Mark S. Steinberg                     January 6, 2021
   Attorney with permission to sign on                  Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
